

115 HR 2040 IH: Defense Spending Accountability Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2040IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Lewis of Minnesota introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo impose consequences on the Department of Defense for any failure to meet statutory deadlines for
			 validation of financial statements of the Department of Defense as ready
			 for audit and for completion of a full audit on financial statements of
			 the Department of Defense for fiscal year 2018.
	
 1.Short titleThis Act may be cited as the Defense Spending Accountability Act. 2.Effect of failure to meet deadlines for validation of financial statements of the Department of Defense as ready for audit and for submission of full audit on financial statements of the Department of Defense for fiscal year 2018 (a)Pay reduction for failure To meet deadlinesSubject to subsection (b), but notwithstanding any other provision of law, the annual rate of pay for each Department of Defense position listed in subsection (c)—
 (1)beginning with the first pay period commencing on or after the deadline specified in section 1003(a)(2)(A)(ii) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2222 note), and for each pay period thereafter, shall be reduced by 5 percent if the financial statements of the Department of Defense are not validated as ready for audit by that deadline; and
 (2)beginning with the first pay period commencing on or after the deadline specified in section 1003(a)(2)(A)(iii) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2222 note), as added by section 1003(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 842), and for each pay period thereafter, shall be reduced by 10 percent if a full audit of the financial statements of the Department of Defense for fiscal year 2018 is not completed by that deadline.
				(b)Due process protections
 (1)Notice and opportunity to respondAt least 30 days before a reduction in pay takes effect under paragraph (1) or (2) of subsection (a) for a Department of Defense position listed in subsection (c), the Secretary of Defense shall—
 (A)notify the individual occupying the position of the imminent pay reduction; and (B)afford the individual an opportunity to prove that the requirement referred to in such paragraph has been satisfied.
 (2)Appeal rightsThe Secretary of Defense also shall afford an individual occupying a position listed in subsection (c) an opportunity to appeal an adverse decision under paragraph (1)(B) against the individual to another department or agency of the Federal Government. If a final decision on the appeal is not made by the applicable department or agency of the Federal Government within 30 days after receiving the appeal, the order of the Secretary imposing the pay reduction shall be final and not subject to further appeal.
 (c)Covered Department of Defense positionsThe Department of Defense positions subject to this section are the following: (1)The position of Deputy Secretary of Defense, who serves as the Chief Management Officer of the Department of Defense.
 (2)The position of Under Secretary of Defense (Comptroller). (3)The position of Chief Management Officer of each of the military departments.
 (d)Lifting of pay reductionsA reduction in pay imposed under paragraph (1) or (2) of subsection (a) shall have no force or effect after the date on which the requirement referred to in such paragraph is satisfied.
			